DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 1, 4-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Molitor (US 4,451,960 – provided by Applicant in the IDS, previously cited) in view of Dempsey (US 5,228,505 – provided by Applicant in the IDS dated 12/8/2017), Briselden (US 2007/0224565 – previously cited), and Sarracini (US 2006/0133989 – previously cited).

Regarding claim 1, Molitor teaches a heat exchanger (see Title) comprising: 
a plurality of first fluid pathways (75, 76, Fig. 13, which shows a plurality of pathways 75-76, further see col. 11, lines 35-45, further see Abstract) enclosed in a heat exchanger body (34’, Fig. 13) to convey a first fluid through the heat exchanger body (see col. 4, lines 66-68 to col. 5, lines 1-5, “The opposite ends of the tubes forming these coils extend to the appropriate connection 10, 11, 12 or 13. Each of these coils is a dual tube coil, i.e. a first tube for one liquid, such as hot or warmer, and a second tube for another liquid, such as cold or cooler” further see claim 1 which notes multiple coils with different liquids circulating therethrough, thus the limitation is met as the first coil pathways 75, 76 flow a different liquid than second coil 78-79); 
a plurality of second fluid pathway (78-79, Fig. 13 which shows a plurality of pathways 81, further see col. 11, lines 45-55, further see Abstract) enclosed in the heat exchanger body to convey a second fluid through the heat exchanger body and facilitate thermal energy exchange between the first fluid and the second fluid (see col. 4, lines 66-68 to col. 5, lines 1-5, “The opposite ends of the tubes forming these coils extend to the appropriate connection 10, 11, 12 or 13. Each of these coils is a dual tube coil, i.e. a first tube for one liquid, such as hot or warmer, and a second tube for another liquid, such as cold or cooler” further see claim 1 which notes multiple coils with different liquids circulating therethrough thus the limitation is met as the first coil pathways 75, 76 flow a different liquid than second coil 78-79), 
a first fluid inlet operably connected to the plurality of first fluid pathways (see col. 4, lines 66-68 to col. 5, lines 1-5, “The opposite ends of the tubes forming these coils extend to the appropriate connection 10, 11, 12 or 13. Each of these coils is a dual tube coil, i.e. a first tube for one liquid, such as hot or warmer, and a second tube for another liquid, such as cold or cooler” further see claim 1 which notes multiple coils with different liquids circulating therethrough which implicitly teaches an inlet as the fluid must be entered into the heat exchanger somehow) and;
a second fluid inlet operably connected to the plurality of second fluid pathways (see col. 4, lines 66-68 to col. 5, lines 1-5, “The opposite ends of the tubes forming these coils extend to the appropriate connection 10, 11, 12 or 13. Each of these coils is a dual tube coil, i.e. a first tube for one liquid, such as hot or warmer, and a second tube for another liquid, such as cold or cooler” further see claim 1 which notes multiple coils with different liquids circulating therethrough which implicitly teaches an inlet as the fluid must be entered into the heat exchanger somehow);  
wherein the plurality of first fluid pathways and the plurality of second fluid pathways together arranged in a spiral arrangement extending along a central axis of the heat exchanger (see Fig. 13 the pathways are arranged around 74, further see col. 11, lines 33-37, the central axis being defined as an axis which passes vertically through 74 and Fig. 13 shows the tubes wound around the defined axis), defined by spiral portions of the plurality of first fluid pathways and the 
wherein the heat exchanger body has openings defining the plurality of first fluid pathways and the plurality of second fluid pathways extending therethrough, surrounded by and separated by a thickness of body material (see Fig. 13, the heat exchanger body 34’ defines openings of the pathways as noted in Fig. 13 as the first and second fluid pathways extending through the heat exchanger body 34, further Fig. 3 shows the pathways being separated by a body material defined as the material of element 34’);
wherein the plurality of first fluid pathways and the plurality of second fluid pathways are arranged in a repeating arrangement of rows of the plurality of first fluid pathways alternating with rows of the plurality of second fluid pathways across the heat exchanger (see, 75-76 alternate across the heat exchanger from 78-79 in a width wise direction in Fig. 13).  
Molitor does not teach:
a first fluid inlet operably connected to the plurality of first fluid pathways and oriented perpendicular to a central axis of the heat exchanger; and 
a second fluid inlet operably connected to the plurality of second fluid pathways and oriented perpendicular to a central axis of the heat exchanger; and 
 the body defining an inner wall of each of the plurality of first fluid pathways and the plurality of second fluid pathways;
a helix angle of one or more of the plurality of first fluid pathways and the plurality of second fluid pathways in cylindrical body portion varies along the central axis; and 
wherein the heat exchanger body is a unitary element.

Molitor as modified does not teach:
the body defining an inner wall of each of the plurality of first fluid pathways and the plurality of second fluid pathways;
a helix angle of one or more of the plurality of first fluid pathways and the plurality of second fluid pathways in cylindrical body portion varies along the central axis;
wherein the heat exchanger body is a unitary element.
Briselden teaches unitary body heat exchanger (see Briselden, Abstract, paragraph [0194]) wherein the body which has helical shaped paths to conduct fluid therethrough (see Briselden, at least Abstract, paragraph [0010], paragraph [0086]). As Briselden teaches that the fluid pathways are made through the body, the body of the heat exchanger of Briselden defines the inner walls of the fluid pathways. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Molitor as modified with unitary heat exchanger body with a body material 
Molitor as modified does not teach a helix angle of one or more of the plurality of first fluid pathways and the plurality of second fluid pathways in cylindrical body portion varies along the central axis.
Sarracini teaches a pipe with a helical conduit (Sarracini, Abstract) for cooling (Sarracini, Abstract) which teaches that the helix angle of the conduit can vary (Sarracini, claim 2 and claim 6), but the considerations for selecting a suitable helix angle include the efficacy of resulting in a helical conduit with improved heat transfer (Sarracini, paragraph [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the first or second fluid pathway of Molitor as modified with a helix angle which varies along the central axis, as Sarracini teaches that the helix angle of a helical conduit can vary (Sarracini, claims 2 and 6) and that the helix angle can be selected to improve the heat transfer of the conduit (Sarrarcini, paragraph [0050]), which therefore makes the combination obvious to try to one of ordinary skill in the art in order to assess the benefits a variable helix angle has on the desired heat transfer efficiency of the heat exchanger. 

Regarding claim 4, Molitor as modified teaches the heat exchanger of claim 1, further comprising a first header (see Molitor 42’, Fig. 13) disposed at a first end (see Molitor, the end that element 42’ is disposed on is defined as the first end) of the heat exchanger body, the first header including: 
a plurality of first header pathways to connect a first port to the plurality of first fluid pathways (see Molitor, Fig. 13, the first fluid pathways are connected via the header 42’, see col. 

Regarding claim 5, Molitor as modified teaches the heat exchanger of claim 4, further comprising a second header disposed at a second end of the heat exchanger body (see Molitor, 43’, Fig. 13, the end that element 43’ at the top of the heat exchanger in Fig. 13 is disposed on is defined as the second end relative to the other header 42’ at the top of the heat exchanger).  

Regarding claim 6, Molitor as modified teaches the heat exchanger of claim 1, wherein the first fluid pathway and the plurality of second fluid pathways are separated by a thickness of heat exchanger body material (see Molitor, 34’further see 34 in Fig. 3 for a better representation, see col. 5, lines 61-68). 

Regarding claim 8, Molitor as modified teaches the heat exchanger of claim 1, wherein one or more of the plurality of first fluid pathways and the plurality of second fluid pathways have a circular cross-section (see Molitor, Fig. 13 which shows the pathways 81, 82 having a circulator cross section).  

Regarding claim 11, Molitor as modified teaches the heat exchanger of claim 1, but does not teach that the heat exchanger is formed as a single unitary element (met through the combination with Briselden). See motivation to combine in claim 1. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moliter in view of Dempsey, Briselden, and Sarracini, as applied to claim 1, further in view of Longsworth (US 4,785,879 – previously cited).

Regarding claim 9, Molitor as modified teaches the heat exchanger of claim 1, but does not teach a cross-sectional shape of one or more of the plurality of first fluid pathways and the plurality of second fluid pathways vary along the central axis. Longsworth teaches heat exchange tubes (see Longsworth, Title) that feature tubes with tapering cross-sections along the tubes central axis (see Longsworth, Fig. 14, see col. 6, lines 25-30). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Molitor with the varying cross-sectional area tubes of Longsworth, in order to maximize the heat transfer efficiency within the heat exchanger by increasing the turbulence in the heat exchanger via varying the cross section of the tubes.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moliter in view of Dempsey, Briselden, and Sarracini, as applied to claim 1, further in view of Holpe (US 2008/0276525).

Regarding claim 10, Molitor as modified teaches the heat exchanger of claim 1, wherein the first fluid flow through the plurality of first fluid pathways is in a first direction along the central axis from a first axial end of the heat exchanger to a second axia end of the heat exchanger (met through the combination with Dempsey as through the combination fluid enters the heat exchanger at an axial end), and the second fluid flow through the plurality of second fluid pathways along the central axis (see Moliter, Fig. 13, the first and second pathways are oriented spirally around the central axis), from the second axial end to the first axial end (met through the combination with Dempsey as through the combination fluid enters and leaves the heat exchanger at different axial ends per Dempsey Fig. 1). 
Moliter as modified does not teach that the second fluid flow through the second fluid pathway is in a second direction along the central axis second direction opposite the first direction. Holpe teaches that counter flow heat exchangers are advantageous in order to achieve a more uniform temperature distribution at the outlet of the heat exchanger (Holpe, paragraph [0034]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Moliter as modified, with flowing the second fluid in a second direction that is opposite the first direction in which first fluid flows, as taught by Holpe, in order to achieve a more uniform temperature distribution at the outlet of the heat exchanger (Holpe, paragraph [0034]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moliter in view of Dempsey, Briselden, and Sarracini, as applied to claim 1, further in view of Leemans (US 2017/0219291 – previously cited).

Regarding claim 12, Molitor as modified teaches the heat exchanger of claim 1, but does not explicitly teach the heat exchanger is formed via an additive manufacturing process. Leemans teaches a heat exchanger (Leeman, Title) that notes that the heat exchanger can be manufactured in additive manufacturing (see Leeman, paragraph [0022]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Molitor as modified with forming the heat exchanger via an additive manufacturing, as taught by Leemans, as it would be obvious to try in order to assess whether a different manufacturing process is more cost effective. 

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
Applicant’s arguments begin by addressing the 35 112 rejections in the previous office action, asserting that the amendment to the claims 8-9 overcome the rejections. The Examiner agrees and the rejections are withdrawn. 
Remainder of Applicant’s arguments are directed to the 35 USC 103 rejection made in the previous office action. Applicant specifically asserts that Molitor as modified does not teach the amended limitation of claim 1. Applicant asserts that Moliter does not teach that the plurality of first fluid pathways and the plurality of second fluid pathways are arranged in rows of first fluid pathways alternating with rows of second fluid pathways across the heat exchanger relative to the central axis. Applicant asserts that Moliter shows alternating rows in of the fluid pathways in an axial direction and not in a width-wise direction as required by the claim. The Examiner has considered the argument but respectfully disagrees. Specifically, the plurality of first fluid . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763